652 So. 2d 1291 (1995)
Johnny W. TOLIVER, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2681.
District Court of Appeal of Florida, First District.
April 24, 1995.
Appellant pro se.
No appearance for appellee.
PER CURIAM.
Johnny Westley Toliver appeals the denial of his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Appellant raises four issues on appeal, only one of which has merit. Appellant alleges that his trial counsel was ineffective for failing to file a motion for discharge pursuant to the speedy trial rule. Appellant's motion *1292 alleges the following supporting facts: (1) Appellant was arrested on January 7, 1991; (2) The charges were dropped but appellant remained in jail; (3) Appellant was charged again on August 15, 1991 and January 24, 1992 for the same offenses; (4) Appellant went to trial on February 3, 1992. The trial court did not attach relevant portions of the record to refute the allegation of ineffective assistance of counsel as to the speedy trial issue or conduct an evidentiary hearing. Therefore, we reverse in part the denial of appellant's motion and remand with instructions that the lower court attach relevant portions of the record to refute this allegation or conduct an evidentiary hearing. Bradfield v. State, 466 So. 2d 273 (Fla. 2d DCA 1985).
REVERSED and REMANDED.
ERVIN, MINER and BENTON, JJ., concur.